DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 10/11/2022 have been entered. Applicant amendments to the claims and specification overcomes each and every objection, 112(b) rejection, and specification objection set forth in the Office Action mailed 06/10/2022. The previous objections, 112(b) rejections are withdrawn. 

Status of Claims
	Claims 1-2, 6-13, 16-24 remain pending in the application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
It is noted that there are two rejections of the claims set forth in this Office Action, the first having Solazzi (US-2009/0028760-A1) as the primary reference, and an alternative rejection having translated Schneider (CH-697384-B1) as the primary reference. 
Claim(s) 1, 9, 11, 13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solazzi (US-2009/0028760-A1) in view of Smallbone (US-3742226-A).
Regarding claim 1, Solazzi teaches a sample holder (sample cup cell 100) for containing a substance in a solid form screening process, the sample holder (100) comprising ([0012], Figure 1A): 
a body (longitudinal tubular member 105) that is rotationally symmetric around a longitudinal axis thereof, the body (105) having ([0013], Figure 1A):
	[0013] recites “Tubular member 105 is symmetrically disposed about a central axis 130.” 
a sidewall portion having a cylindrical-shaped lower section, a protruding section (stop groove 135), and a cap receiving upper section (peripheral extending flange 140), the protruding section (135) extending between the lower section and the cap receiving upper section (135) and laterally projecting therefrom, the cylindrical-shaped lower section of the sidewall portion being configured to fit within a well of a multi-well plate, and the protruding section (135) of the sidewall portion being configured to sit against an edge of the well of the multi-well plate ([0013], Figure 1A), 
	It is understood that the tubular member 105 (body) has a sidewall portion that is not labeled in Figure 1, where it is understood that the area moving downward after stop groove 135 (protruding section) is a cylindrical-shaped lower section. It is further seen in Figure 1A that the stop groove 135 (protruding section) projects laterally, and extends between the lower section and the flange 140 (cap receiving upper section).
	Note: recitation that “the cylindrical-shaped lower section of the sidewall portion being configured to fit within a well of a multi-well plate, and the protruding section of the sidewall portion being configured to sit against an edge of the well of the multi-well plate” is an intended use of the cylindrical-shaped lower section and the protruding section that does not add any additional structure to the sample holder. Therefore, the prior art only needs to be capable of fitting into a multi-well plate, and the protruding section only needs to be capable of sitting against an edge of a well of a multi-well plate. 
a bottom portion (thin film 205) ([0015], Figure 2), and 
a hollow interior (inner cavity 150) limited by the sidewall portion and the bottom portion (205), the hollow interior (150) defining a cylindrical cavity having a constant inner diameter in the area of the protruding section (135) and the cylindrical-shaped lower section of the sidewall portion (Figures 1A-B, 2, [0013], [0015]), 
	It is seen in Figure 2 that the tubular member 105 (body) that has sidewalls, will have a constant inner diameter between the stop groove 135 (protruding section) and the area after the strop groove 135 (protruding section) moving downward, where the thin film 205 (bottom portion) and tubular member 105 (body) with sidewalls defines the inner cavity 150 (hollow interior). 
wherein the bottom portion (205) and the sidewall portion form an essentially right angle within the interior of the body (105), 
	It is seen in Figure 2 that a right angle is formed between the sidewalls of tubular member 105 (body) and the thin film 205 (bottom portion). 
	Solazzi states that the thin film material 205 is flexible and transparent to radiation used in spectrochemical analysis, however Solazzi does not teach a specific material or thickness of the thin film material ([0015]). 
	In the analogous art of X-ray fluorescence analysis (otherwise known as fluorescent X-ray spectroscopy), Smallbone teaches an X-ray translucent membrane (Smallbone; abstract, column 4 line 6). 
	Specifically, Smallbone teaches where an X-ray translucent membrane 35 is a polyimide film, with a thickness of up to 25 µm that is secured to a cover member 37 adapted to be frictionally secured in a position over an upper end of a cell body 25, where a liquid tight seal between the cell body 25 and cover member 37 is made by an O-ring 39 (Smallbone; column 4 lines 6-13, Figure 4). 
	It would have been obvious to one skilled in the art to modify the thin film of Solazzi such that it is the polyimide film taught by Smallbone, because Smallbone teaches that the polyimide film is X-ray translucent (Smallbone; column 6 line 6). 
Further, Solazzi is silent with regards to specific material for the thin film material, therefore, it would have been necessary and thus obvious to look to the prior art for conventional thin film materials that are flexible and transparent to radiation used in spectrochemical analysis. Smallbone provides this conventional teaching showing that it is known in the art to use a polyimide film. Therefore, it would have been obvious to one having ordinary skill in the art to make the thin film from polyimide motivated by the expectation of successfully practicing the invention of Smallbone.
It is seen in Figure 2 of Solazzi that the thin film 205 is thinner that the sidewalls of the tubular member 105 (body), where it is understood that modifying the thin film 205 to be the polyimide film taught by Smallbone will still have the polyimide film thinner than the sidewalls. 
Regarding claim 9, modified Solazzi further teaches wherein the sidewall portion of the body has a thickness in a range of between about 400 micrometer and about 1500 micrometer.
Solazzi teaches where the sample cups can be between 0.894-0.897 inches in diameter, and have an internal aperture of between 0.24-0.79 inches, and are about 0.85 inches tall (Solazzi; [0012]). It is further described by [0017] of Solazzi that spout 410 represents the aperture of sample cup 100 as seen in Figures 4A-C. It is therefore understood that the diameter of the sample cup is the outer diameter in the area between the two dashed lines in annotated Figure 1A below, and that the diameter of the aperture is the diameter of the inner cavity 150. The boundaries for the cup diameter were selected because it is understood that the majority of the cup will have the diameter between the two dashed lines. 

    PNG
    media_image1.png
    649
    900
    media_image1.png
    Greyscale

The thickness of the sidewalls of the tubular member 105 was calculated by the following:
Cup diameter: 0.894 - 0.897 inches = 22708 – 22784 µm
Aperture diameter: 0.24 - 0.79 inches = 6096 – 20066 µm
 
Cup radius: 11354 – 11392 µm
Aperture radius: 3048 – 10033 µm

Where if the cup is at its smallest dimension, and the aperture is at its largest dimension, the thickness will be:
Thickness = 11354 – 10033 = 1321 µm
It is therefore understood that modified Solazzi teaches where the thickness of the sidewall is between 400 micrometer and about 1500 micrometer. 
Regarding claim 11, modified Solazzi further teaches a cap adapted to be arranged on the cap receiving upper section of the sidewall portion of the body to close the interior of the body.
It is seen in Figure 3 of Solazzi that there is a cap 305 that closes the top open end 110 of sample cup 100 (sample holder) (Solazzi; [0016]). It is seen that the cap 305 will be on the flange 140 (cap receiving upper section). 
Regarding claim 13, modified Solazzi teaches the sample holder according to claim 11. Modified Solazzi further teaches wherein the cap has a first mating structure and the body has a second mating structure, wherein the first mating structure pressure-fits the second mating structure when the cap closes the body.
It is described by [0016] of Solazzi teaches where the “cap 305 has a projection ring 315 on its interior surface to establish a snug fit with peripheral flange 140 of cell 100.” It is understood that therefore, the flange 140 (cap receiving upper portion) will have a second mating structure, where the cap has a first mating structure (projection ring 315), and where the two mating structures are pressure-fit to one another. 
Regarding claim 16, modified Solazzi further teaches wherein the thickness of the bottom portion is of about 100 micrometer or less.
It is stated by Smallbone column 4 lines 8-9 that the thickness of the polyimide film is 25 µm.
Regarding claim 17, modified Solazzi further teaches wherein the thickness of the bottom portion is of about 25 micrometer.  
It is stated by Smallbone column 4 lines 8-9 that the thickness of the polyimide film is 25 µm.

Claim(s) 1-2, 6-8, 10-13, 16-17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over translated Schneider (CH-697384-B1) in view of Walsh (US-2010/0120133-A1) and Abel (US-2010/0227773-A1). 
Regarding claim 1, if it is determined that Solazzi does not teach the sample holder, Schneider teaches a sample holder (microvessel 1) for containing a substance in a solid form screening process, the sample holder (1) comprising ([0016], Figure 1): 
a body (glass tube 2) that is rotationally symmetric around a longitudinal axis thereof, the body (2) having ([0016], Figure 1): 
a bottom portion, and 
a hollow interior (container 5) limited by the sidewall portion and the bottom portion, the hollow interior (5) defining a cylindrical cavity having a constant inner diameter in the area of the protruding section and the cylindrical-shaped lower section of the sidewall portion ([0016], Figure 1), 
	It is seen in Figure 1 that the inner space of container 5 (hollow interior) will have a constant diameter, where there is also a bottom portion of the glass tube 2 (body). A protruding section will be discussed below. 
wherein the bottom portion and the sidewall portion form an essentially right angle within the interior of the body (2) (see Figure 1), and 
the thickness of the bottom portion being less than a thickness of the cylindrical-shaped lower section of the sidewall portion.
	As seen in Figure 1, the thickness of the bottom of the glass tube 2 (body) is thinner than the sidewalls. 
	Schneider does teach where there is a closure 4 that closes the microvessel 1, however Schneider does not teach:
a sidewall portion having a cylindrical-shaped lower section, a protruding section, and a cap receiving upper section, the protruding section extending between the lower section and the cap receiving upper section and laterally projecting therefrom, the cylindrical-shaped lower section of the sidewall portion being configured to fit within a well of a multi-well plate, and the protruding section of the sidewall portion being configured to sit against an edge of the well of the multi-well plate, 
	In the analogous art of containers that are used in with optical spectroscopy methods, Walsh teaches a container with a closure cap and an optical window to be used for interrogation (Walsh; [0005], [0034]).
	Specifically, Walsh teaches where a separation device 2 comprises a ridge structure/ledge 8 and a cap 4 (Walsh; [0034], Figures 1-2). It is stated by [0034] of Walsh that the ridge/ledge 8 functions as a stop for the closure cap 4 and/or can provide a feature of allowing for improved gripping of the device by the user. While it is seen in Figures 1 and 2 of Walsh that there are threads 12 (Walsh; [0034]), it is stated by [0026] that the cap can alternatively be a snap-type lid that can be snapped over the opening of the container to close or seal the container. It is understood that when the cap is a snap-type lid, the device seen in Figure 2 of Walsh will still have the ridge/ledge 8, but not the threads 12 so that the lid can be snapped over the opening. 
	It would have been obvious to one skilled in the art to modify the closure and microvessel of Schneider such that it is the snap-type lid with a ridge/ledge as taught by Walsh because Walsh teaches that the lid can seal the container, and that the ridge acts as a stop for the closure as well as improves gripping of a user (Walsh; [0026], [0034]). 
	It is understood that the ridge/ledge of Walsh is a protruding section that will extend between a lower section of the glass tube of Schneider and the now modified cap receiving area (the glass tube of Schneider will now have an area for the cap to fit over). The cylindrical-shaped lower section is understood to be the area of the glass tube 2 that is below the ridge/ledge. The inside diameter of the container 5 (hollow interior) is understood to have a constant diameter for the entire glass tube 2 (body), and will therefore have a constant diameter in the area of the protruding section and cylindrical shaped lower section. Further, the closure 4 of Schneider will now have the shape of the snap-type lid taught by Walsh. 
	[0015] of Schneider states that the inner walls of the microvessels 1 have a transparent, hydrophobic lining where in Figure 1 it can be seen that the transparent, hydrophobic lining is on both the sidewalls and the bottom of the microvessel 1. It is described by [0018] of Schneider that the procedure for carrying out a microcrystallization experiment includes the step of adding a test substance, then closing vessel 1 with lid 4, where to evaporate solvent lid 4 is removed, finally the polymorphism of the test substance is checked, evaluated, and documented using Raman spectroscopy and video recording. It is therefore understood that investigation would be occurring within the vessel 1. It is understood that as all three sides of the microvessel of Schneider are made of glass, and have a transparent, hydrophobic lining, the bottom of the microvessel of Schneider can be investigated from the bottom. However, Schneider does not teach the thickness of the bottom portion to be about 150 micrometer or less. 
Walsh further teaches where the container has an optical window 19, where [0033] of Walsh recites that “the optical window is as thin as possible to reduce interference with spectroscopic interrogation. For example, the window can have a thickness of less than about 0.20 inches, e.g., less than about 0.15, 0.10, or 0.05 inches.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the bottom part of the glass tube of modified Schneider to a range of less than 150 micrometer which would allow for the minimization of interference with spectroscopic interrogation (Walsh; [0033]). (MPEP § 2144.05 (II)).   
	Note: recitation of “the cylindrical-shaped lower section of the sidewall portion being configured to fit within a well of a multi-well plate, and the protruding section of the sidewall portion being configured to sit against an edge of the well of the multi-well plate” is an intended use of the cylindrical-shaped lower section and the protruding section that does not provide any additional structure to the sample holder. Therefore, so long as the prior art is capable of being inserted into a multi-well plate and the protruding section is capable of sitting against an edge of a well of the multi-well plate, the prior art will read on the limitations of the claim. 
	Modified Schneider teaches where the glass tube is made of glass, where it is understood that the entire tube including the bottom will be made of glass (Schneider; [0016]). Schneider further teaches where the microvessel can be made of a material other than glass so long as it is transparent over a large wavelength range similar to glass (Schneider; [0016]). However, modified Schneider does not teach wherein the bottom portion is made of a thermoplastic polyimide. 
	In the analogous art of optical systems for the detection of luminescence with at least one excitation light source and a detector, Abel teaches optical film waveguides (Abel; [0003], [0038]). 
Specifically, Abel teaches where an optically transparent layer “can comprise glass, quartz, or transparent thermoplastic plastics, preferably of the group comprising polycarbonate, polyimide, polymethylmethacrylate, or polystyrene.” (Abel; [0039]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a microvessel) which differed from the claimed device by the substitution of component(s) (i.e., material of the microvessel being glass) with other component(s) (i.e., material being thermoplastic polyimide), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., glass material for thermoplastic polyimide), and the results of the substitution (i.e., an optically transparent material) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the glass of reference Schneider with thermoplastic of reference Abel, since the result would have been predictable.
Regarding claim 2, modified Schneider further teaches wherein the sidewall portion and the bottom portion are one single piece made of the thermoplastic polyimide.
It is understood that the entire glass tube 2 of modified Schneider will now be the thermoplastic polyimide taught by Abel, see claim 1 supra. 
Regarding claim 6, modified Schneider further teaches wherein the protruding section has an outer diameter that exceeds an outer diameter of the cylindrical-shaped lower section and the cap receiving upper section of the sidewall portion outside the protruding section.
It is understood that the glass tube of modified Schneider (where the glass tube is now thermoplastic polyimide as taught by Abel) will now have the same structure above the dashed line in the annotated Figure 2 of Walsh below, however it is understood that the threads 12 will not be included as the cap is a snap-type lid. It is understood that therefore, the protruding section (ledge/ridge 8) will have a diameter that exceeds the outer diameter of the lower section and the cap receiving upper section. 

    PNG
    media_image2.png
    430
    345
    media_image2.png
    Greyscale

Regarding claim 7, modified Schneider teaches the sample holder according to claim 6. Modified Schneider further teaches wherein the protruding section of the sidewall portion forms a lower step, the lower step having an abutting surface configured to sit against a horizontal contact surface of a widened upper end of the well of the multi-well plate.
It is seen in the annotated figure above of Figure 2 of Walsh that the ridge/ledge 8 is now the protruding section on modified Schneider which forms a lower step. 
Note: recitation of “the lower step having an abutting surface configured to sit against a horizontal contact surface of a widened upper end of the well of the multi-well plate.” is an intended use of the lower step that does not provide any additional structure to the protruding section. If the prior art teaches a protruding section that forms a lower step, it is understood that it would be capable of sitting against a horizontal contact surface of a widened upper end of a well of a multi-well plate. 
Regarding claim 8, modified Schneider teaches the sample holder according to claim 7. Modified Schneider further teaches wherein the protruding section of the sidewall portion forms an upper step, the upper step being spaced from a top, open end of the body, by the cap receiving upper section of the sidewall portion, and configured to abut with a bottom end of a cap of the sample holder.
The glass tube of modified Schneider (now thermoplastic polyimide as taught by Abel) has been modified such that it now has the structure taught by Walsh as described in claim 6 supra. It is recited by [0034] of Walsh that “the ridge structure or ledge 8 can function as a stop for the closure cap”, where it is further seen in Figure 1 of Walsh where the cap is on top of the container that the cap 4 sits on the ledge/ridge 8. 
Regarding claim 10, modified Schneider teaches the sample holder according to claim 6. Modified Schneider is not specific as to the dimensions of the ridge/ledge seen in Figures 1-2 of Walsh, however it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the protruding section (ridge/ledge 8 of Walsh) to a range of 400 to 200 micrometers bigger than the cylindrical-shaped lower section and cap receiving section which would allow for the ridge/ledge 8 to function as a stop for the closure cap (Walsh; [0034]) (MPEP § 2144.05 (II)).   
Regarding claim 11, modified Schneider further teaches a cap adapted to be arranged on the cap receiving upper section of the sidewall portion of the body to close the interior of the body.
It is understood that the microvessel of Schneider has a cap, where the cap and microvessel have been modified such that it is the snap-type lid and corresponding cap receiving area as taught by Walsh. 
Regarding claim 12, modified Schneider teaches the sample holder according to claim 11. It is understood that the closure 4 of Schneider has been modified such that it is the snap-type lid taught by Walsh. 
Schneider is not specific as to the material of the closure 4, which is now a snap-type lid taught by Walsh. The material of Schneider has been modified such that it is the thermoplastic polyimide material of Abel, therefore it is understood that one skilled in the art would find it obvious to make the cap out of thermoplastic polyimide such that the whole device of modified Schneider is the same material. 
Regarding claim 13, modified Schneider teaches the sample holder according to claim 11. Modified Schneider further teaches wherein the cap has a first mating structure and the body has a second mating structure, wherein the first mating structure pressure-fits the second mating structure when the cap closes the body.
As described for claim 6 supra, the microvessel of Schneider will now have the ledge and cap receiving area (not threads) with the closure 4 being a snap-type lid as taught by Walsh (Walsh; [0026]). It is understood that the snap-type cap will have a first mating structure that will interact with the cap receiving area, where this configuration is a pressure-fit because the cap would need to be pushed on. [0026] of the instant specification recites that the term pressure fit relates “to cap which tightly connects to the body while being under an elevated pressure, only. It can further relate to a cap which tightly connects after being applied to the body with pressure. For example, the cap can be clamped on the body when closing the same.” 
Regarding claim 16, modified Schneider further teaches where “the optical window is as thin as possible to reduce interference with spectroscopic interrogation. For example, the window can have a thickness of less than about 0.20 inches, e.g., less than about 0.15, 0.10, or 0.05 inches.” (Walsh; [0033]). The bottom of the microvessel of Schneider has been modified with Walsh such that the thickness of the bottom is the dimensions as taught by Walsh. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the bottom portion to a range of 100 micrometers or less which would allow for minimization of interference with spectroscopic interrogation (Walsh; [0033]) (MPEP § 2144.05 (II)).   
Regarding claim 17, modified Schneider further teaches where “the optical window is as thin as possible to reduce interference with spectroscopic interrogation. For example, the window can have a thickness of less than about 0.20 inches, e.g., less than about 0.15, 0.10, or 0.05 inches.” (Walsh; [0033]). The bottom of the microvessel of Schneider has been modified with Walsh such that the thickness of the bottom is the dimensions as taught by Walsh. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the bottom portion to a range of about 25 micrometer which would allow for minimization of interference with spectroscopic interrogation (Walsh; [0033]) (MPEP § 2144.05 (II)).   

Claim(s) 9, 18-21 is/are under 35 U.S.C. 103 as being unpatentable over translated Schneider (CH-697384-B1), Walsh (US-2010/0120133-A1), and Abel (US-2010/0227773-A1), and in further view of Creasey (WO-2016/087873-A2). 
Regarding claim 9, modified Schneider teaches the sample holder according to claim 1. Modified Schneider does not teach wherein the sidewall portion of the body has a thickness in a range of between about 400 micrometer and about 1500 micrometer.
In the analogous art of containers for holding samples, Creasey teaches a container that holds a sample that is then frozen (Creasey; page 12 lines 27-30). 
Specifically, Creasey teaches where the container may be a tube, vial, bag, plate, straw, or any other known container which can comprise a sample, particularly the container may be a screw capped cryovial, hermetically sealed cryovial, flexible bag, multiwall plate, matrix tube, or a straw (Creasey; page 12 lines 31-33). Page 13 lines 3-5 of Creasey states that the walls of the container may have a thickness from 0.5 mm, 1 mm, 2 mm, 3 mm, or 4 mm in thickness. A thickness of 1 mm is equal to a thickness of 1000 micrometers.
Schneider is silent with regards to specific thickness of sidewalls, therefore, it would have been necessary and thus obvious to look to the prior art for conventional thicknesses of containers. Creasey provides this conventional teaching showing that it is known in the art to have containers with a thickness of 1 mm, or 1000 micrometers. Therefore, it would have been obvious to one having ordinary skill in the art to make the thickness of the container from modified Schneider 1 mm motivated by the expectation of successfully practicing the invention of Creasey.
Regarding claim 18, modified Schneider teaches the sample holder according to claim 9. 
Modified Schneider further teaches wherein the range of the thickness of the sidewall portion of the body is between about 600 micrometer and about 1200 micrometer, see claim 9 supra.
It is understood that the thickness of the sidewalls of the microvessel of modified Schneider is 1 mm, or 1000 micrometers, as taught by Creasey. 
Regarding claim 19, modified Schneider teaches the sample holder according to claim 18.
The microvessel of Schneider has been modified such that it now has the cap receiving area (no threads as the cap will be a snap-type cap) and ridge/ledge taught by Walsh. 
Walsh is not specific as to the thickness of the protruding section in relation to the cylindrical-shaped lower section and cap receiving upper section of the sidewall outside the protruding section to be 400 micrometer to about 200 micrometer bigger, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the protruding section (ridge/ledge 8) to a range of 400 to 200 micrometer bigger than the cylindrical shaped lower section and cap receiving upper section which would allow for the ridge/ledge 8 to function as a stop for the closure cap (Walsh; [0034]) (MPEP § 2144.05 (II)).   
Regarding claim 20, modified Schneider teaches the sample holder according to claim 9. 
Modified Schneider further teaches wherein the range of the thickness of the sidewall portion of the body is between about 700 micrometer and about 1000 micrometer, see claim 9 supra. 
It is understood that the thickness of the sidewalls of the microvessel of modified Schneider is 1 mm, or 1000 micrometers, as taught by Creasey. 
Regarding claim 21, modified Schneider teaches the sample holder according to claim 20. 
The microvessel of Schneider has been modified such that it now has the cap receiving area (no threads as the cap will be a snap-type cap) and ridge/ledge taught by Walsh. 
Walsh is not specific as to the thickness of the protruding section in relation to the cylindrical-shaped lower section and cap receiving upper section of the sidewall outside the protruding section to be 400 micrometer to about 200 micrometer bigger, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the protruding section (ridge/ledge 8) to a range of 400 to 200 micrometer bigger than the cylindrical shaped lower section and cap receiving upper section which would allow for the ridge/ledge 8 to function as a stop for the closure cap (Walsh; [0034]) (MPEP § 2144.05 (II)).   

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solazzi (US-2009/0028760-A1) and Smallbone (US-3742226-A), and in further view of Abel (US-2010/0227773-A1). 
Regarding claim 12, modified Solazzi teaches the sample holder according to claim 11. Modified Solazzi does teach where the sample cup cell 100 (sample holder) and annular collar 150 are formed of plastic (Solazzi; [0012]), and that there is cap 305 (Solazzi; [0016]), however modified Solazzi does not teach where the cap is made of the thermoplastic polyimide.
Modified Solazzi is silent with regards to specific plastic, therefore, it would have been necessary and thus obvious to look to the prior art for conventional plastics. Abel provides this conventional teaching showing that it is known in the art to use transparent thermoplastic plastics, preferably of the group polyimide for an optically transparent layer. Therefore, it would have been obvious to one having ordinary skill in the art to make the sample cup cell and annular collar from thermoplastic polyimide motivated by the expectation of successfully practicing the invention of Abel.
It is understood that one skilled in the art would recognize that it would have been obvious that if the sample cup cell 100 (sample holder) and annular collar 150 are formed of plastic, that the cap 305 would similarly be made of a plastic material, and that therefore the cap 305 will be made of a thermoplastic polyimide as taught by Abel. 

Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solazzi (US-2009/0028760-A1) and Smallbone (US-3742226-A), and in further view of Creasey (WO-2016/087873-A2).
Regarding claim 18, modified Solazzi teaches the sample holder according to claim 9. While modified Solazzi does teach where the thickness of the sidewall portion is between 400 to 1500 micrometer, see claim 9 supra where a thickness of 1321 micrometer was calculated, modified Solazzi does not teach wherein the range of the thickness of the sidewall portion of the body is between about 600 micrometer and about 1200 micrometer.
In the analogous art of containers for holding samples, Creasey teaches a container that holds a sample that is then frozen (Creasey; page 12 lines 27-30). 
Specifically, Creasey teaches where the container may be a tube, vial, bag, plate, straw, or any other known container which can comprise a sample, particularly the container may be a screw capped cryovial, hermetically sealed cryovial, flexible bag, multiwall plate, matrix tube, or a straw (Creasey; page 12 lines 31-33). Page 13 lines 3-5 of Creasey states that the walls of the container may have a thickness from 0.5 mm, 1 mm, 2 mm, 3 mm, or 4 mm in thickness. A thickness of 1 mm is equal to a thickness of 1000 micrometers.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum sidewall thickness to a range of 1 mm because Creasey teaches that containers can have a thickness of 1 mm (Creasey; page 13 lines 3-5) (MPEP § 2144.05 (II)).   
Regarding claim 19, modified Solazzi teaches the sample holder according to claim 18. 
	While modified Solazzi is not specific with regards to the thickness of the stop groove 135 (protruding section) in relation to the cylindrical-shaped lower section and cap receiving upper section of the sidewall outside the protruding section to be 400 micrometer to about 200 micrometer bigger, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the protruding section (135) to a range of 400 to 200 micrometer bigger than the cylindrical shaped lower section and cap receiving upper section which would allow for the stop groove 135 to interact with the annular collar 150 as seen in Figure 2 of Solazzi. 
Regarding claim 20, modified Solazzi teaches the sample holder according to claim 9. 
While modified Solazzi does teach where the thickness of the sidewall portion is between 400 to 1500 micrometer, see claim 9 supra where a thickness of 1321 micrometer was calculated, modified Solazzi does not teach wherein the range of the thickness of the sidewall portion of the body is between about 700 micrometer and about 1000 micrometer.
In the analogous art of containers for holding samples, Creasey teaches a container that holds a sample that is then frozen (Creasey; page 12 lines 27-30). 
Specifically, Creasey teaches where the container may be a tube, vial, bag, plate, straw, or any other known container which can comprise a sample, particularly the container may be a screw capped cryovial, hermetically sealed cryovial, flexible bag, multiwall plate, matrix tube, or a straw (Creasey; page 12 lines 31-33). Page 13 lines 3-5 of Creasey states that the walls of the container may have a thickness from 0.5 mm, 1 mm, 2 mm, 3 mm, or 4 mm in thickness. A thickness of 1 mm is equal to a thickness of 1000 micrometers.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum sidewall thickness to a range of 1 mm because Creasey teaches that containers can have a thickness of 1 mm (Creasey; page 13 lines 3-5) (MPEP § 2144.05 (II)).   
Regarding claim 21, modified Solazzi teaches the sample holder according to claim 20.
While modified Solazzi is not specific with regards to the thickness of the stop groove 135 (protruding section) in relation to the cylindrical-shaped lower section and cap receiving upper section of the sidewall outside the protruding section to be 400 micrometer to about 200 micrometer bigger, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the protruding section (135) to a range of 400 to 200 micrometer bigger than the cylindrical shaped lower section and cap receiving upper section which would allow for the stop groove 135 to interact with the annular collar 150 as seen in Figure 2 of Solazzi. 

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solazzi (US-2009/0028760-A1) in view of Abel (US-2010/0227773-A1) and Walsh (US-2010/0120133-A1). 
Regarding claim 22, Solazzi teaches a sample holder (sample cup cell 100) for containing a substance in a solid form screening process, the sample holder (100) comprising ([0012], Figure 1A): 
a body (longitudinal tubular member 105) that is rotationally symmetric around a longitudinal axis thereof, the body (105) including ([0013], Figure 1A): 
a sidewall portion having a cylindrical-shaped lower section, a protruding section (stop groove 135), and a cap receiving upper section (peripheral extending flange 140), the protruding section (135) extending between the lower section and the cap receiving upper section (140) and laterally projecting therefrom ([0013], Figure 1A),
It is understood that the tubular member 105 (body) has a sidewall portion that is not labeled in Figure 1, where it is understood that the area moving downward after stop groove 135 (protruding section) is a cylindrical-shaped lower section. It is further seen in Figure 1A that the stop groove 135 (protruding section) projects laterally, and extends between the lower section and the flange 140 (cap receiving upper section).
a bottom portion (thin film 205) ([0015], Figure 2), and 
a hollow interior (inner cavity 150)  limited by the sidewall portion and the bottom portion (205), the bottom portion (205) and the sidewall portion forming an essentially right angle within the interior of the body (105), wherein the hollow interior (150) defines a cylindrical cavity having a constant inner diameter in the area of the protruding section and the cylindrical-shaped lower section of the sidewall portion ([0013], [0015], Figures 1A-1B, 2); and 
It is seen in Figure 2 that the tubular member 105 (body) that has sidewalls, will have a constant inner diameter between the stop groove (protruding section) and area below the stop groove 135 (protruding section) which is the cylindrical shaped lower secrion, where the thin film 205 (bottom portion) and tubular member 105 (body) with sidewalls defines the inner cavity 150 (hollow interior).
Solazzi teaches where sample cup cell 100 (sample holder) and annular collar 150 may each be formed of plastic, where the thin film 205 is stated by be flexible and transparent to radiant energy used in spectrochemical analysis, however Solazzi is silent with regards to specific plastic and film, therefore, it would have been necessary and thus obvious to look to the prior art for conventional plastics and films. Abel provides this conventional teaching showing that it is known in the art to use optically transparent materials such as transparent thermoplastic plastics of the group polyimide (Abel; [0039]). Therefore, it would have been obvious to one having ordinary skill in the art to make the sample cup cell and thin film from thermoplastic polyimide motivated by the expectation of successfully practicing the invention of Abel.
Solazzi is not specific as to the material of the cap 305 as seen in Figure 3, however it is understood that one skilled in the art would recognize that the materials used for the sample cup cell 100 and annular collar would be the same for the cap 305. All components of Solazzi will be made of thermoplastic polyimide. 
Solazzi further teaches a cap 305, which is now made of thermoplastic polyimide as taught by Abel, that has a projection ring 315 on its interior surface to establish a snug fit with peripheral flange 140 (cap receiving upper section) of cell 100 (sample holder) (Solazzi; [0016]). It is understood from [0016] and Figure 3 of Solazzi that the cap 305 will be press-fit, and that it includes a sidewall portion, where vent 310 is a window portion as it is understood one could look through the vent 310 to the inside of the cell 100 (sample holder). It is also understood that as the cap 305 is now made of transparent thermoplastic polyimide, the cap 305 will be see-through and would therefore be a window. 
However, modified Solazzi is not specific as to the thickness of either the bottom portion nor the window portion. 
In the analogous art of containers that then undergo interrogation steps, Walsh teaches where a container can comprise an optical window (Walsh; abstract, [0033]).
Specifically, Walsh teaches where a container can comprise an optical window through which interrogation can occur, specifically that the optical window “may be on the bottom, top, and/or sides of the container. The window can be composed of any material that is transparent to light…” (Walsh; [0033]). It is seen in Figures 1 and 2 of Walsh that there is a separation device 2 has a closure cap 4 and optical window 19 (Walsh; [0034]). It is understood that when the optical window is on the bottom and top of the container, there will be optical window 19 on the bottom as seen in Figure 2 of Walsh, and the closure cap will be the optical window on the top of the container. [0033] of Walsh recites “In another embodiment, the optical window is as thin as possible to reduce interference with spectroscopic interrogation. For example, the window can have a thickness of less than about 0.20 inches, e.g., less than about 0.15, 0.10, or 0.05 inches.” 
  It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the thin film and the cap with vent of modified Solazzi to a range of 150 micrometers or less which would allow the reduction of interface with spectroscopic interrogation (Walsh; [0033]) (MPEP § 2144.05 (II)).   
Regarding claim 23, modified Solazzi teaches the sample holder according to claim 22. 
Recitation of “the cylindrical-shaped lower section of the sidewall portion of the body being configured to fit within a well of a multi- well plate, and the protruding section of the sidewall portion of the body being configured to sit against an edge of the well of the multi-well plate.” is directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by modified Solazzi and the apparatus of modified Solazzi is capable of fitting within a well of a multi-well plate, and the protruding section is capable to sit against an edge of the well of the multi-well plate. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Solazzi (see MPEP §2114).
Regarding claim 24, modified Solazzi teaches the sample holder according to claim 22. Modified Solazzi further teaches wherein the cap has a first mating structure, and the body has a second mating structure, wherein the first mating structure pressure-fits the second mating structure when the cap closes the body.
It is described by [0016] of Solazzi teaches where the “cap 305 has a projection ring 315 on its interior surface to establish a snug fit with peripheral flange 140 of cell 100.” It is understood that therefore, the flange 140 (cap receiving upper portion) will have a second mating structure, where the cap has a first mating structure (projection ring 315), and where the two mating structures are pressure-fit to one another.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over translated Schneider (CH-697384-B1) in view of Abel (US-2010/0227773-A1) and Walsh (US-2010/0120133-A1). 
Regarding claim 22, Schneider teaches a sample holder (microvessel 1) for containing a substance in a solid form screening process, the sample holder (1) comprising ([0016], Figure 1): 
a body (glass tube 2) that is rotationally symmetric around a longitudinal axis thereof, the body (2) including ([0016], Figure 1): 
a bottom portion, and 
a hollow interior (container 5) limited by the sidewall portion and the bottom portion, the bottom portion and the sidewall portion forming an essentially right angle within the interior (5) of the body (2), wherein the hollow interior (5) defines a cylindrical cavity having a constant inner diameter. 
	It is seen in Figure 1 that the inner space of container 5 (hollow interior) will have a constant diameter, where there is also a bottom portion of the glass tube 2 (body) that forms a right angle with the sidewalls of the glass tube 2 (body). It is also seen in Figure 1 of Schneider that the thickness of the bottom of glass tube 2 (body) is thinner than the sidewalls of the glass tube 2 (body) and that the glass tube 2 (body) has a consistent diameter. 
[0015] of Schneider states that the inner walls of the microvessels 1 have a transparent, hydrophobic lining where in Figure 1 it can be seen that the transparent, hydrophobic lining is on both the sidewalls and the bottom of the microvessel 1. It is described by [0018] of Schneider that the procedure for carrying out a microcrystallization experiment includes the step of adding a test substance, then closing vessel 1 with lid 4, where to evaporate solvent lid 4 is removed, finally the polymorphism of the test substance is checked, evaluated, and documented using Raman spectroscopy and video recording. It is therefore understood that investigation would be occurring within the vessel 1.  It is understood that as all three sides of the microvessel of Schneider are made of glass, and have a transparent, hydrophobic lining, the bottom of the microvessel of Schneider can be investigated from the bottom.   
Schneider does teach where the glass tube is made of glass, where it is understood that the entire tube including the bottom will be made of glass (Schneider; [0016]). Schneider further teaches where the microvessel can be made of a material other than glass so long as it is transparent over a large wavelength range similar to glass (Schneider; [0016]). Schneider does not teach the material of the closure. 
In the analogous art of optical systems for the detection of luminescence with at least one excitation light source and a detector, Abel teaches optical film waveguides (Abel; [0003], [0038]). 
Specifically, Abel teaches where an optically transparent layer “can comprise glass, quartz, or transparent thermoplastic plastics, preferably of the group comprising polycarbonate, polyimide, polymethylmethacrylate, or polystyrene.” (Abel; [0039]). 
Examiner further finds that the prior art contained a device/method/product (i.e., a microvessel) which differed from the claimed device by the substitution of component(s) (i.e., material of the microvessel being glass or material transparent over a large wavelength similar to glass) with other component(s) (i.e., a thermoplastic polyimide), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., the glass of Schneider and have it be thermoplastic polyimide), and the results of the substitution (i.e., having an optically transparent material) would have been predictable.
Schneider does not teach a material for the closure 4, therefore one skilled in the art would find it obvious to make the closure out of the same material as the glass tube. Therefore, the closure 4 will be made of thermoplastic polyimide. It is understood that the closure 4 will now have a window because it is made of an optically transparent material. 
Modified Schneider does not teach:
a sidewall portion having a cylindrical-shaped lower section, a protruding section, and a cap receiving upper section, the protruding section extending between the lower section and the cap receiving upper section and laterally projecting therefrom, 
a cap that is configured to have a press-fit with an upper end of the body and to be received along the cap receiving upper section of the sidewall portion of the body to close the interior of the body, the cap including: 
a sidewall portion, and 
wherein the bottom portion of the body and the window portion of the cap have thicknesses of about 150 micrometer or less, a thickness of the bottom portion of the body being less than a thickness of the cylindrical-shaped lower section of the sidewall portion of the body and a thickness of the window portion of the cap being less than a thickness of the sidewall portion of the cap.
	It is unclear from Figure 1 of Schneider if the closure 4 is press-fit. 
In the analogous art of containers that are used in with optical spectroscopy methods, Walsh teaches a container with a closure cap and an optical window to be used for interrogation (Walsh; [0005], [0034]).
	Specifically, Walsh teaches where a separation device 2 comprises a ridge structure/ledge 8 and a cap 4 (Walsh; [0034], Figures 1-2). It is stated by [0034] of Walsh that the ridge/ledge 8 functions as a stop for the closure cap 4 and/or can provide a feature of allowing for improved gripping of the device by the user. While it is seen in Figures 1 and 2 of Walsh that there are threads 12 (Walsh; [0034]), it is stated by [0026] that the cap can alternatively be a snap-type lid that can be snapped over the opening of the container to close or seal the container. It is understood that when the cap is a snap-type lid, the device seen in Figure 2 of Walsh will still have the ridge/ledge 8, but not the threads 12 so that the lid can be snapped over the opening. 
	It would have been obvious to one skilled in the art to modify the closure and microvessel of Schneider such that the closure is a snap-type lid with a ridge/ledge as taught by Walsh because Walsh teaches that the lid can seal the container, and that the ridge acts as a stop for the closure as well as improves gripping of a user (Walsh; [0026], [0034]). 
	It is understood that the ridge/ledge of Walsh is a protruding section that will extend between a lower section of the glass tube of Schneider and the now modified cap receiving area (the glass tube of Schneider will now have an area for the cap to fit over). 	 
Modified Schneider does not teach wherein the bottom portion of the body and the window portion of the cap have a thickness of about 150 micrometer or less, a thickness of the bottom portion of the body being less than a thickness of the cylindrical-shaped lower section of the sidewall portion of the body and a thickness of the window portion of the cap being less than a thickness of the sidewall portion of the cap. 
Walsh further teaches where the container has an optical window 19, where [0033] of Walsh recites that “The optical window may be on the bottom, top, and/or sides of the container… in one embodiment, the entire container is made of optical window material… the optical window is as thin as possible to reduce interference with spectroscopic interrogation. For example, the window can have a thickness of less than about 0.20 inches, e.g., less than about 0.15, 0.10, or 0.05 inches.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to determine, through routine experimentation, the optimum thickness of the bottom part of the glass tube of modified Schneider and the optimum thickness of the closure of modified Schneider to a range of less than 150 micrometer which would allow for the minimization of interference with spectroscopic interrogation (Walsh; [0033]). (MPEP § 2144.05 (II)).   
Regarding claim 23, modified Schneider teaches the sample holder according to claim 22. 
Recitation of “the cylindrical-shaped lower section of the sidewall portion of the body being configured to fit within a well of a multi- well plate, and the protruding section of the sidewall portion of the body being configured to sit against an edge of the well of the multi-well plate.” is directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by modified Walsh and the apparatus of modified Walsh is capable of fitting within a well of a multi-well plate, and the protruding section is capable to sit against an edge of the well of the multi-well plate. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of modified Walsh (see MPEP §2114).
Regarding claim 24, modified Schneider teaches the sample holder according to claim 22. Modified Schneider further teaches wherein the cap has a first mating structure, and the body has a second mating structure, wherein the first mating structure pressure-fits the second mating structure when the cap closes the body.
It is understood that the closure of Schneider has been modified such that it is now the closure cap taught by Walsh. Figures 1 and 2 of Walsh show where the cap engages with the separation device 2 via threads 12 (cap receiving upper section). However, [0026] of Walsh states that the cap can employ any known mechanism to close or otherwise seal off the interior of the device or container from the outside environment, such as a snap-type lid that is attached to the body of the device or container that is snapped over the opening of the device. [0026] of the instant specification recites that the term pressure fit relates “to cap which tightly connects to the body while being under an elevated pressure, only. It can further relate to a cap which tightly connects after being applied to the body with pressure. For example, the cap can be clamped on the body when closing the same.” It is understood that when screwing on a cap or if the cap is a snap-type, there will be some pressure applied to secure the cap.  

Response to Arguments
Applicant’s arguments, see page 8 of 9, filed 10/11/2022, with respect to the rejection(s) of claim(s) 1-2, 6-8, 10-13, and 16-17, and 9 and 18-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Solazzi (US-2009/0028760-A1) and Smallbone (US-3742226-A). An alternative rejection has also been made in view of translated Schneider (CH-697384-B1), Walsh (US-2010/0120133-A1), and Abel (US-2010/0227773-A1).  
Applicant arguments, see page 8 of 9, filed 10/11/2022, with respect to the rejection of claims 22-24 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Solazzi (US-2009/0028760-A1), Abel (US-2010/0227773-A1), and Walsh (US-2010/0120133-A1). An alternative rejection has also been made in view of translated Schneider (CH-697384-B1), Abel (US-2010/0227773-A1), and Walsh (US-2010/0120133-A1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796